DETAILED ACTION

Claims 38-40, 42-43, 45-47, 49-51, 53-55, 59-61 are under consideration.  
This Official Action is Non-Final. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 38-40, 42-43, 45-47, 49-51, 53-55, 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over SUGAR GLIDER in view of Arestrup Susceptibility of different bacterial species isolated from food animals to copper sulphate, zinc chloride and antimicrobial substances used for disinfection, Veterinary Microbiology 100 (2004) 83–89 and United States Patent Application Publication No. 2010/0175627 (CARPENTER).
	Claim 38 recites a method for preventing spoilage of sugar nectar in a nectar bird feeder for hummingbirds, the method comprising the following steps:
	(a)    formulating a sugar nectar composition in dry form, the sugar nectar composition containing:
	i)    one or more copper salts elected from the group of copper salts consisting of copper chloride, copper nitrate, copper citrate, copper acetate, copper sulfate, copper oleate, copper hydroxide, copper gluconate and copper (II) sulfate;
	ii)    optionally an acidifying agent, the acidifying agent selected from the group of acidifying agents consisting of citric acid, lactic acid, fumaric acid, ascorbic acid, carbonic acid, phosphoric acid, acetic acid, boric acid, oxalic acid, tartaric acid, and mixtures thereof; and
	iii)    optionally a functional additive, the functional additive selected from the group of functional additives consisting of colorants, vitamins, spoilage indicators, anti-microbial agents, anti-molding agents, odor absorbers, flavorants, anti-calm agents, fragrances, and mixtures thereof;
	(b)    mixing the dry sugar nectar composition with water to form a liquid composition; and
	(c)    pouring the liquid composition into the nectar feeder, wherein the liquid composition has a concentration of copper salt of between 2 parts per million and 50 part per million, and wherein the concentration of copper salt is below a micronutrient level naturally consumed by hummingbirds but is still effective at reducing spoilage in the sugar nectar composition; 
	(d) exposing the liquid composition to hummingbirds and spoilage microorganisms in the environment for a period of time of up to about 4 weeks; 
	(e) maintaining the liquid composition at temperatures of between about 50 and about 100
degrees Fahrenheit during the period of time of between about 2 to 4 weeks; and
	(f) inhibiting the growth of the spoilage microorganisms in the liquid composition, such that the
liquid composition remains clear with no visible spoilage over the entire period of time of between about 2 to 4 weeks.
	SUGAR GLIDER discloses a process for making nectar composition containing SUCROSE, ARTIFICIAL BLUEBERRY FLAVORING (i.e., a flavorant), ASCORBIC ACID (VITAMIN C) (i.e., an acid set forth in claims), COPPER SULFATE (i.e., a transition metal salt), and vitamins that are functional additives such as FOLIC ACID, and BIOTIN (see pg. 1) (i.e., vitamins or functional additives). By adding copper sulfate, the process naturally provides a method for preventing spoilage of the nectar.  
	Thus, SUGAR GLIDER teaches providing a nectar composition in dry form with a i) copper salt as recited step (a).  Ingredients ii) and iii) are optional. 
	The composition is a powder and instructions are provided to mix the powder with water to form a sugar nectar (see pg. 1).  Thus, SUGAR GLIDER teaches (b) mixing a dry sugar nectar composition with water and (c)    pouring the liquid composition into a feeder, wherein the liquid composition comprises the copper salt. 
	SUGAR GLIDER is silent as to how much copper sulfate must be supplied.
	ARESTRUP teaches that feeds to chickens often contain copper sulphate. It serves as a preservative and improves the diet of the chickens (pg. 84, right column, lines 5-8).  Broiler feed is typically supplemented with 20 ppm, whereas feed for cattle (pg. 84, right column, lines 5-8).  This reads on the claimed amount of 2 to 50ppm. 
	It would have been obvious to one skilled in the art to modify SUGAR GLIDER to include copper sulfate in the amount claimed to SUGAR GLIDER,  ARESTRUO teaches copper sulfate improves the diet of birds and protects the feed (e.g., by improving protein utilization).   
	Neither SUGAR GLIDER nor ARESTRUP teach feeding hummingbirds with nectar.   
	CARPENTER teaches that hummingbird feeders often consist of a liquid-containing vessel, for holding a quantity of a sugar-water mixture (i.e., nectar) that is used to feed hummingbirds. CARPENTER teaches in [0116] that a hummingbird feeder 200 is shown in FIG. 10. Fig. 10 is as follows: 
	
    PNG
    media_image1.png
    820
    640
    media_image1.png
    Greyscale

	In [0069], [0072] and [0074], CARPENTER teaches that copper is often used with bird feeders as an antimicrobial agent. CARPENTER teaches in [0074] that it is desirable for the copper be applied as a hydrophilic top coat and that the coating allow for the release of the copper. This would naturally include a release of the copper into the nectar and shows that copper is a suitable component in nectar feeders. 
CARPENTER teaches that hummingbird feeders often consist of a liquid-containing vessel, for holding a quantity of a sugar-water mixture (i.e., nectar) that is used to feed hummingbirds.  In [0069], [0072] and [0074], CARPENTER teaches that copper is often used with bird feeders as an antimicrobial agent. CARPENTER teaches in [0074] that it is desirable for the copper be applied as a hydrophilic top coat and that the coating allow for the release of the copper. This would naturally include a release of the copper into the nectar and shows that copper is a suitable component in nectar feeders. The combination of SUGAR GLIDER, ARESTRUP and CARPENTER as shown above disclose the claimed composition, feeder and as would naturally provide a contaminant free solution over the claimed period of time. Moreover, absent a showing otherwise it would follow that the identical composition of SUGAR GLIDER, ARESTRUP and CARPENTER to that claimed would behave in the same manner when exposed to the same conditions.
It would have been obvious that the solution would be placed outside 2 to 4 weeks so that hummingbirds can gain access to the feeder.  As to the temperature, it would have been obvious to place the feeder outside at a temperature when hummingbirds would be present (i.e., not unusually cool or hot temperatures).   
	It would have been obvious to modify SUGAR GLIDER and ARESTRUP in a hummingbird feeder, as CARPENTER teaches that is desirable to include nectar in hummingbird feeder. 


	Claims 39 recites that the amount of copper salt that is added is selected to provide a concentration in the liquid composition in the range of amounts between 2 parts per million and 20 parts per million. 
	Claim 40 recites that the amount of copper salt that is added is selected to provide a concentration in the liquid composition in the range of amounts between 4 parts per million and 10 parts per million. 
	As to claims 39-40, SUGAR GLIDER discloses a process for making nectar composition containing SUCROSE, and COPPER SULFATE (i.e., a transition metal salt)(see pg. 1). ARESTRUP teaches that feeds to chickens often contain copper sulphate. It serves as a preservative and improves the diet of the chickens (pg. 84, right column, lines 5-8).  Broiler feed is typically supplemented with 20 ppm, whereas feed for cattle (pg. 84, right column, lines 5-8).  This reads on the claimed amount of 2 to 50ppm. 
	It would have been obvious to one skilled in the art to modify SUGAR GLIDER to include copper sulfate in the amount claimed to SUGAR GLIDER,  ARESTRUP teaches copper sulfate improves the diet of birds and protects the feed (e.g., by improving protein utilization).   


	
	Claim 42 recites that the sugar nectar composition in dry form, the sugar nectar composition exhibiting an anti-spoilage effect caused by an anti-spoilage composition that consists essentially of the copper salt. Claim 43 recites that the sugar nectar composition in dry form, the sugar nectar composition consisting essentially of sugar and the copper salt.
	As to claims 42-43, SUGAR GLIDER discloses a process for making nectar composition containing SUCROSE, and COPPER SULFATE (i.e., a transition metal salt)(see pg. 1). By adding copper sulfate, the process naturally provides a method for preventing spoilage of the nectar.  The presence of copper would naturally have a preservative effect.  
	It is the same element (i.e., copper) being added in the same amount, as claimed.  Moreover, none of the ingredients provided by SUGAR GLIDER can be regarded as constituting a material change in the basic and novel characteristics of the sugar and copper salt.   For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003).

	Claim 45 recites a method for preventing spoilage of sugar nectar in a nectar bird feeder for hummingbirds, the method comprising the following steps:
(a)    formulating a sugar nectar composition in liquid form;
(b)    adding between 2 parts per million and 50 parts per million of one or more copper salts elected from the group of copper salts consisting of copper chloride, copper nitrate, copper citrate, copper acetate, copper sulfate, copper oleate, copper hydroxide, copper gluconate and copper (II) sulfate, wherein the concentration of the copper salt is below the micronutrient level naturally consumed by hummingbirds but that is still effective at reducing spoilage in the sugar nectar composition;
(c)    optionally adding an acidifying agent, the acidifying agent selected from the group of acidifying agents consisting of citric acid, lactic acid, fumaric acid, ascorbic acid, carbonic acid, phosphoric acid, acetic acid, boric acid, oxalic acid, tartaric acid, and mixtures thereof;
(d)    optionally adding a functional additive, the functional additive selected from the group of functional additives consisting of colorants, vitamins; spoilage indicators, anti-microbial agents, anti-molding agents, odor absorbers, flavorants, anti-caking agents; fragrances, and mixtures thereof; and
	(e)    pouring the liquid composition into the nectar feeder for feeding to hummingbirds,
	(f) exposing the liquid composition to hummingbirds and spoilage microorganisms in the environment for a period of time of between about 2 to 4 weeks; 
	(g) maintaining the liquid composition at temperatures of between about 50 and about 100
degrees Fahrenheit during the period of time of up to about 4 weeks; and
	(h) inhibiting the growth of the spoilage microorganisms in the liquid composition, such that the liquid composition remains clear with no visible spoilage over the entire period of time of between about 2 to 4 weeks.

As to claim 45, SUGAR GLIDER discloses a process for making nectar composition containing SUCROSE, ARTIFICIAL BLUEBERRY FLAVORING (i.e., a flavorant), ASCORBIC ACID (VITAMIN C) (i.e., an acid set forth in claims), COPPER SULFATE (i.e., a transition metal salt), and vitamins that are functional additives such as FOLIC ACID, and BIOTIN (see pg. 1) (i.e., vitamins or functional additives). By adding copper sulfate, the process naturally provides a method for preventing spoilage of the nectar.  
	Thus, SUGAR GLIDER teaches providing a nectar composition in dry form with a i) copper salt as recited step (a).  Ingredients ii) and iii) are optional. 
	The composition is a powder and instructions are provided to mix the powder with water to form a sugar nectar (see pg. 1).  Thus, SUGAR GLIDER teaches (b) mixing a dry sugar nectar composition with water; and (c)    pouring the liquid composition into the nectar feeder, wherein the liquid composition comprises the copper salt. 
	SUGAR GLIDER is silent as to how much copper sulfate must be supplied.
ARESTRUP teaches that feeds to chickens often contain copper sulphate. It serves as a preservative and improves the diet of the chickens (pg. 84, right column, lines 5-8).  Broiler feed is typically supplemented with 20 ppm, whereas feed for cattle (pg. 84, right column, lines 5-8).  This reads on the claimed amount of 2 to 50ppm.  ARESTRUP teaches the same amount of copper as consumer and must naturally be below the micronutrient level naturally consumed by hummingbirds but that is still effective at reducing spoilage in the sugar nectar composition;
	It would have been obvious to one skilled in the art to modify SUGAR GLIDER to include copper sulfate in the amount claimed to SUGAR GLIDER,  ARESTRUO teaches copper sulfate improves the diet of birds and protects the feed (e.g., by improving protein utilization).   
	Neither SUGAR GLIDER nor ARESTRUP teach feeding hummingbirds with nectar.   
	CARPENTER teaches that hummingbird feeders often consist of a liquid-containing vessel, for holding a quantity of a sugar-water mixture (i.e., nectar) that is used to feed hummingbirds. CARPENTER teaches in [0116] that a hummingbird feeder 200 is shown in FIG. 10. Fig. 10 is as follows: 
	
    PNG
    media_image2.png
    605
    472
    media_image2.png
    Greyscale

	In [0069], [0072] and [0074], CARPENTER teaches that copper is often used with bird feeders as an antimicrobial agent. CARPENTER teaches in [0074] that it is desirable for the copper be applied as a hydrophilic top coat and that the coating allow for the release of the copper. This would naturally include a release of the copper into the nectar and shows that copper is a suitable component in nectar feeders. It would have been obvious that the solution would be placed outside for some period time up to weeks (e.g., 2 to 4 weeks) so that hummingbirds can gain access to the feeder.  
CARPENTER teaches that hummingbird feeders often consist of a liquid-containing vessel, for holding a quantity of a sugar-water mixture (i.e., nectar) that is used to feed hummingbirds.  In [0069], [0072] and [0074], CARPENTER teaches that copper is often used with bird feeders as an antimicrobial agent. CARPENTER teaches in [0074] that it is desirable for the copper be applied as a hydrophilic top coat and that the coating allow for the release of the copper. This would naturally include a release of the copper into the nectar and shows that copper is a suitable component in nectar feeders. 
It would have been obvious that the solution would be placed outside for some period time of 2 to 4 weeks so that hummingbirds can gain access to the feeder.  As to the temperature, it would have been obvious to place the feeder outside at a temperature when hummingbirds would be present (i.e., not unusually cool or hot temperatures).   
	It would have been obvious to modify SUGAR GLIDER and ARESTRUP in a hummingbird feeder, as CARPENTER teaches that is desirable to include nectar in hummingbird feeder. 

	Claim 46 recites that the amount of copper salt that is added is selected from the range of amounts between 2 pans per million and 20 parts per million.
	Claim 47 recites that the amount of copper salt that is added is selected from the range of amounts between 4 parts per million and 10 parts per million.
	As to claims 46-47, SUGAR GLIDER discloses a process for making nectar composition containing SUCROSE, and COPPER SULFATE (i.e., a transition metal salt)(see pg. 1). ARESTRUP teaches that feeds to chickens often contain copper sulphate. It serves as a preservative and improves the diet of the chickens (pg. 84, right column, lines 5-8).  Broiler feed is typically supplemented with 20 ppm, whereas feed for cattle (pg. 84, right column, lines 5-8).  This reads on the claimed amount of 2 to 50ppm. 
	It would have been obvious to one skilled in the art to modify SUGAR GLIDER to include copper sulfate in the amount claimed to SUGAR GLIDER,  ARESTRUO teaches copper sulfate improves the diet of birds and protects the feed (e.g., by improving protein utilization).   


	Claim 49 recites a method for preventing spoilage of sugar nectar in a nectar bird feeder for hummingbirds for between about 2 to 4 weeks, the method comprising the following steps: 
(a)    formulating a sugar nectar composition in dry form, the sugar nectar composition containing:
i)    one or more copper salts elected from the group of copper salts consisting of copper chloride, copper nitrate, copper citrate, copper acetate, copper sulfate, copper oleate, copper hydroxide, copper gluconate and copper (II) sulfate;
ii)    an acidifying agent, the acidifying agent selected from the group of acidifying agents consisting of citric acid, lactic acid, fumaric acid, ascorbic acid, carbonic acid, phosphoric acid, acetic acid, boric acid, oxalic acid, tartaric acid, and mixtures thereof; and
iii)    a functional additive, the functional additive selected from the group of functional additives consisting of colorants, vitamins, spoilage indicators, anti-microbial agents, anti-molding agents, odor absorbers, flavorants, anti-caking agents:, fragrances, and mixtures thereof;
(b)    mixing the dry sugar nectar composition with water; and
c) pouring the liquid composition into the nectar feeder, wherein the liquid composition comprises copper salt in a concentration of between 2 parts per million and 50 part per million, and wherein the concentration of copper salt is below the micronutrient level naturally consumed by hummingbirds but is still effective at reducing spoilage in the sugar nectar composition
	(d) exposing the liquid composition to hummingbirds and spoilage microorganisms in the environment for a period of time of between about 2 weeks and about 4 weeks; 
	(e) maintaining the liquid composition at temperatures of between about 50 and about 100
degrees Fahrenheit during the period of time of between about 2 weeks and about 4 weeks; and
	(f) inhibiting the growth of the spoilage microorganisms in the liquid composition, such that the
liquid composition remains clear with no visible spoilage over the entire period of time of between about 2 weeks and about 4 weeks.
As to claim 49, SUGAR GLIDER discloses a process for making nectar composition containing SUCROSE, ARTIFICIAL BLUEBERRY FLAVORING (i.e., a flavorant), ASCORBIC ACID (VITAMIN C) (i.e., an acid set forth in claims), COPPER SULFATE (i.e., a transition metal salt), and vitamins that are functional additives such as FOLIC ACID, and BIOTIN (see pg. 1) (i.e., vitamins or functional additives). By adding copper sulfate, the process naturally provides a method for preventing spoilage of the nectar.  
	Thus, SUGAR GLIDER teaches providing a nectar composition in dry form with a i) copper salt as recited step (a).  Ingredients ii) and iii) are optional. 
	The composition is a powder and instructions are provided to mix the powder with water to form a sugar nectar (see pg. 1).  Thus, SUGAR GLIDER teaches (b) mixing a dry sugar nectar composition with water; and (c)    pouring the liquid composition into the nectar feeder, wherein the liquid composition comprises the copper salt. 
	SUGAR GLIDER is silent as to how much copper sulfate must be supplied.
ARESTRUP teaches that feeds to chickens often contain copper sulphate. It serves as a preservative and improves the diet of the chickens (pg. 84, right column, lines 5-8).  Broiler feed is typically supplemented with 20 ppm, whereas feed for cattle (pg. 84, right column, lines 5-8).  This reads on the claimed amount of 2 to 50ppm.  ARESTRUP teaches the same amount of copper as consumer and must naturally be below the micronutrient level naturally consumed by hummingbirds but that is still effective at reducing spoilage in the sugar nectar composition;
	It would have been obvious to one skilled in the art to modify SUGAR GLIDER to include copper sulfate in the amount claimed to SUGAR GLIDER,  ARESTRUO teaches copper sulfate improves the diet of birds and protects the feed (e.g., by improving protein utilization).   
	Neither SUGAR GLIDER nor ARESTRUP teach feeding hummingbirds with nectar.   
	CARPENTER teaches that hummingbird feeders often consist of a liquid-containing vessel, for holding a quantity of a sugar-water mixture (i.e., nectar) that is used to feed hummingbirds. CARPENTER teaches in [0116] that a hummingbird feeder 200 is shown in FIG. 10. Fig. 10 is as follows: 
	
    PNG
    media_image2.png
    605
    472
    media_image2.png
    Greyscale

	In [0069], [0072] and [0074], CARPENTER teaches that copper is often used with bird feeders as an antimicrobial agent. CARPENTER teaches in [0074] that it is desirable for the copper be applied as a hydrophilic top coat and that the coating allow for the release of the copper. This would naturally include a release of the copper into the nectar and shows that copper is a suitable component in nectar feeders. It would have been obvious that the solution would be placed outside for some period time up to weeks (e.g., 20 to 4 weeks) so that hummingbirds can gain access to the feeder.  
CARPENTER teaches that hummingbird feeders often consist of a liquid-containing vessel, for holding a quantity of a sugar-water mixture (i.e., nectar) that is used to feed hummingbirds.  In [0069], [0072] and [0074], CARPENTER teaches that copper is often used with bird feeders as an antimicrobial agent. CARPENTER teaches in [0074] that it is desirable for the copper be applied as a hydrophilic top coat and that the coating allow for the release of the copper. This would naturally include a release of the copper into the nectar and shows that copper is a suitable component in nectar feeders. 
It would have been obvious that the solution would be placed outside for some period time of 2 to 4 weeks so that hummingbirds can gain access to the feeder.  As to the temperature, it would have been obvious to place the feeder outside at a temperature when hummingbirds would be present (i.e., not unusually cool or hot temperatures).   
	It would have been obvious to modify SUGAR GLIDER and ARESTRUP in a hummingbird feeder, as CARPENTER teaches that is desirable to include nectar in hummingbird feeder. 

Claim 50 recites that the amount of copper salt that is added is selected to provide a concentration in the liquid composition in the range of amounts between 2 parts per million and 20 parts per million.
Claim 51 recites that the amount of copper salt that is added is selected to provide a concentration in the liquid composition in the range of amounts between 4 parts per million and 10 parts per million.
As to claims 50-51, SUGAR GLIDER discloses a process for making nectar composition containing SUCROSE, and COPPER SULFATE (i.e., a transition metal salt)(see pg. 1). ARESTRUP teaches that feeds to chickens often contain copper sulphate. It serves as a preservative and improves the diet of the chickens (pg. 84, right column, lines 5-8).  Broiler feed is typically supplemented with 20 ppm, whereas feed for cattle (pg. 84, right column, lines 5-8).  This reads on the claimed amount of 2 to 50ppm. 
	It would have been obvious to one skilled in the art to modify SUGAR GLIDER to include copper sulfate in the amount claimed to SUGAR GLIDER,  ARESTRUO teaches copper sulfate improves the diet of birds and protects the feed (e.g., by improving protein utilization).   

Claim 53 recites a method for preventing spoilage of sugar nectar in a nectar bird feeder for hummingbirds for of between about 2 weeks and about 4 weeks, the method comprising the following steps:
(a) formulating a sugar nectar composition;
(b)    adding a concentrate of one or more copper salts elected from the group of copper salts consisting of copper chloride, copper nitrate, copper citrate, copper acetate, copper sulfate, copper oleate, copper hydroxide, copper gluconate and copper (II) sulfateto the sugar nectar composition such that the resulting concentration of the copper salt in the sugar nectar composition is between 2 parts per million and 50 parts per million, wherein the concentration of the copper salt is below the micronutrient level naturally consumed by hummingbirds but that is still effective at reducing spoilage in the sugar nectar composition;
(c)    optionally adding an acidifying agent, the, acidifying agent selected from the group of acidifying 	agents consisting of citric: acid, lactic acid, fumaric acid, ascorbic acid, carbonic acid, phosphoric acid, acetic acid, boric acid, oxalic acid, tartaric acid, and mixtures thereof;
(d)    optionally adding a functional additive, the functional additive selected from the group of functional additives consisting of colorants, vitamins, spoilage indicators, anti-microbial agents, anti-molding agents, odor absorbers, flavorants, anti-caking agents, fragrances, and mixtures thereof; and
(e) adding water to the concentrate to form a liquid sugar nectar composition;

	(f) pouring the liquid sugar nectar composition with copper salt and optional acidifying agent
and optional functional additive into the nectar feeder for feeding to hummingbirds ;

	(g) exposing the liquid composition to hummingbirds and spoilage microorganisms in the
environment for a period of time of between about 2 weeks and about 4 weeks;

	(h) maintaining the liquid composition at temperatures of between about 50 and about 100
degrees Fahrenheit during the period of time of between about 2 weeks and about 4 weeks; and

	(i) inhibiting the growth of the spoilage microorganisms in the liquid composition, such that the
liquid composition remains clear with no visible spoilage over the entire period of between about 2 weeks and about 4 weeks.

	As to claim 53, SUGAR GLIDER discloses a process for making nectar composition containing SUCROSE, ARTIFICIAL BLUEBERRY FLAVORING (i.e., a flavorant), ASCORBIC ACID (VITAMIN C) (i.e., an acid set forth in claims), COPPER SULFATE (i.e., a transition metal salt), and vitamins that are functional additives such as FOLIC ACID, and BIOTIN (see pg. 1) (i.e., vitamins or functional additives). By adding copper sulfate, the process naturally provides a method for preventing spoilage of the nectar.  
	Thus, SUGAR GLIDER teaches providing a nectar composition in dry form with a i) copper salt as recited step (a).  Ingredients ii) and iii) are optional. 
	The composition is a powder and instructions are provided to mix the powder with water to form a sugar nectar (see pg. 1).  Thus, SUGAR GLIDER teaches (b) mixing a dry sugar nectar composition with water; and (c)    pouring the liquid composition into the nectar feeder, wherein the liquid composition comprises the copper salt. 
	SUGAR GLIDER is silent as to how much copper sulfate must be supplied.
	ARESTRUP teaches that feeds to chickens often contain copper sulphate. It serves as a preservative and improves the diet of the chickens (pg. 84, right column, lines 5-8).  Broiler feed is typically supplemented with 20 ppm, whereas feed for cattle (pg. 84, right column, lines 5-8).  This reads on the claimed amount of 2 to 50ppm. 
	It would have been obvious to one skilled in the art to modify SUGAR GLIDER to include copper sulfate in the amount claimed to SUGAR GLIDER,  ARESTRUO teaches copper sulfate improves the diet of birds and protects the feed (e.g., by improving protein utilization).   
	Neither SUGAR GLIDER nor ARESTRUP teach feeding hummingbirds with nectar.   
	CARPENTER teaches that hummingbird feeders often consist of a liquid-containing vessel, for holding a quantity of a sugar-water mixture (i.e., nectar) that is used to feed hummingbirds. CARPENTER teaches in [0116] that a hummingbird feeder 200 is shown in FIG. 10. Fig. 10 is as follows: 
	
    PNG
    media_image2.png
    605
    472
    media_image2.png
    Greyscale

	In [0069], [0072] and [0074], CARPENTER teaches that copper is often used with bird feeders as an antimicrobial agent. CARPENTER teaches in [0074] that it is desirable for the copper be applied as a hydrophilic top coat and that the coating allow for the release of the copper. This would naturally include a release of the copper into the nectar and shows that copper is a suitable component in nectar feeders. It would have been obvious that the solution would be placed outside for some period time up to weeks (e.g., 2 to 4 weeks) so that hummingbirds can gain access to the feeder.  
CARPENTER teaches that hummingbird feeders often consist of a liquid-containing vessel, for holding a quantity of a sugar-water mixture (i.e., nectar) that is used to feed hummingbirds.  In [0069], [0072] and [0074], CARPENTER teaches that copper is often used with bird feeders as an antimicrobial agent. CARPENTER teaches in [0074] that it is desirable for the copper be applied as a hydrophilic top coat and that the coating allow for the release of the copper. This would naturally include a release of the copper into the nectar and shows that copper is a suitable component in nectar feeders. 
It would have been obvious that the solution would be placed outside for some period time of 2 to 4 weeks so that hummingbirds can gain access to the feeder.  As to the temperature, it would have been obvious to place the feeder outside at a temperature when hummingbirds would be present (i.e., not unusually cool or hot temperatures).   
	It would have been obvious to modify SUGAR GLIDER and ARESTRUP in a hummingbird feeder, as CARPENTER teaches that is desirable to include nectar in hummingbird feeder. 

Claim 54 recites the concentration of copper salt in the sugar nectar composition is between 2 parts per million and 20 parts per million.
Claim 55 recites that the concentration of copper salt in the sugar nectar composition is between 4 parts per million and 10 parts per million.
As to claims 54-55, SUGAR GLIDER discloses a process for making nectar composition containing SUCROSE, and COPPER SULFATE (i.e., a transition metal salt)(see pg. 1). ARESTRUP teaches that feeds to chickens often contain copper sulphate. It serves as a preservative and improves the diet of the chickens (pg. 84, right column, lines 5-8).  Broiler feed is typically supplemented with 20 ppm, whereas feed for cattle (pg. 84, right column, lines 5-8).  This reads on the claimed amount of 2 to 50ppm. 
	It would have been obvious to one skilled in the art to modify SUGAR GLIDER to include copper sulfate in the amount claimed to SUGAR GLIDER,  ARESTRUP teaches copper sulfate improves the diet of birds and protects the feed (e.g., by improving protein utilization).   

Claim 57 recite that the sugar nectar composition is in a liquid form. 
As to claim 57, SUGAR GLIDER teaches that the composition is a powder and instructions are provided to mix the powder with water to form a sugar nectar (see pg. 1).  
(e) adding water to the concentrate to form a liquid sugar nectar composition;

Claim 59 recites that the growth of spoilage microorganisms in the liquid composition is inhibited such that the liquid composition remains clear with no visible spoilage over the entire period of time of 4 weeks.
Claim 60 recites that the growth of spoilage microorganisms in the liquid composition is inhibited such that the liquid composition remains clear with no visible spoilage over the entire period of time of 4 weeks.
Claim 61 recites that the growth of spoilage microorganisms in the
liquid composition is inhibited such that the liquid composition remains clear with no visible spoilage over the entire period of 4 weeks. 
Claim 62 recites that the growth of spoilage microorganisms in the liquid composition is inhibited such that the liquid composition remains clear with no visible spoilage over the entire period of time of 4 weeks.
As to claims 59-62, CARPENTER teaches that hummingbird feeders often consist of a liquid-containing vessel, for holding a quantity of a sugar-water mixture (i.e., nectar) that is used to feed hummingbirds.   In [0069], [0072] and [0074], CARPENTER teaches that copper is often used with bird feeders as an antimicrobial agent. CARPENTER teaches in [0074] that it is desirable for the copper be applied as a hydrophilic top coat and that the coating allow for the release of the copper. This would naturally include a release of the copper into the nectar and shows that copper is a suitable component in nectar feeders. It would have been obvious that the solution would be placed outside for some period time up to weeks (e.g., 2 to 4 weeks) so that hummingbirds can gain access to the feeder.  As to the temperature, it would have been obvious to place the feeder outside at a temperature when hummingbirds would be present (i.e., unusually cool or hot temperatures).   
	It would have been obvious to modify SUGAR GLIDER and ARESTRUP in a hummingbird feeder, as CARPENTER teaches that is desirable to include nectar in hummingbird feeder.


Response to Arguments

Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive.
	As to Remark 1, applicant amends the claims to recite that the liquid composition is essentially free of spoilage for two weeks. 
	However, in [0069], [0072] and [0074], CARPENTER teaches that copper is often used with bird feeders as an antimicrobial agent. CARPENTER teaches in [0074] that it is desirable for the copper be applied as a hydrophilic top coat and that the coating allow for the release of the copper. This would naturally include a release of the copper into the nectar and shows that copper is a suitable component in nectar feeders. CARPENTER teaches that hummingbird feeders often consist of a liquid-containing vessel, for holding a quantity of a sugar-water mixture (i.e., nectar) that is used to feed hummingbirds.  
Thus, it is taught that copper is beneficial for inhibiting spoilage and desirable to extend the usage of the liquid in the feed. It would have been obvious that the solution would be placed outside for 2 to to 4 weeks (i.e., that includes 2 weeks) so that hummingbirds can gain access to the feeder. The combination of SUGAR GLIDER, ARESTRUP and CARPENTER as shown above disclose the claimed composition, feeder and as would naturally provide a contaminant free solution over the claimed period of time. Moreover, absent a showing otherwise it would follow that the identical composition of SUGAR GLIDER, ARESTRUP and CARPENTER to that claimed would behave in the same manner when exposed to the same conditions.

Indeed, while applicant alleges that the use of copper and the corresponding antimicrobial effects (i.e., that inhibits spoilage of the nectar) is unexpected.  However, as noted above, it is known that copper can be added to nectar and that copper has antimicrobial properties. Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Lintner, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972).
It is also understood that that applicant alleges in the affidavit of 11/27/2019 and 5/12/2021 that the use of copper in the form of copper sulfate provides unexpected results. For example, on page 14 of the 11/27/2019, the applicant compares copper sulfate with other compounds: 

    PNG
    media_image3.png
    512
    569
    media_image3.png
    Greyscale

However, while copper sulfate may perform better than potassium sorbate or sodium benzoate, the results only confirm what was known at the time the application was field – copper has antimicrobial properties.  
As to Remark 2, the applicant argues that Nothing in SUGAR GLIDER teaches or anticipates use of a copper salt to preserve sugar nectar for between 2 and 4 weeks or more. SUGAR GLIDER is silent with regard to feeding hummingbirds with nectar and should be withdrawn as prior art.

As to Remark 3, the applicant argues nectars typically spoil quickly and cites to several references in support of this argument (see page 31 or response).  
However, none of the references cited by applicant take into consideration the inclusion of copper like SUGAR GLIDER and CARPENTER. Thus, the references are not support applicant’s arguments. 

As to Remark 4, there does not appear to be a Remark 4. 

As to Remark 5, the applicant argues that to date, there has never been a method for preserving sugar nectar in hummingbird feeders for about to 2 to about 4 weeks. 
However, SUGAR GLIDER teaches providing a nectar composition in dry form with a i) copper salt as recited step (a).  Ingredients ii) and iii) are optional.   The reference is reasonably pertinent to the particular problem (i.e., providing a nectar composition).  
CARPENTER teaches that hummingbird feeders often consist of a liquid-containing vessel, for holding a quantity of a sugar-water mixture (i.e., nectar) that is used to feed hummingbirds. In [0069], [0072] and [0074], CARPENTER teaches that copper is often used with bird feeders as an antimicrobial agent. CARPENTER teaches in [0074] that it is desirable for the copper be applied as a hydrophilic top coat and that the coating allow for the release of the copper. 
It would have been obvious that the solution would be placed outside for some period time 2 to 4 weeks (i.e., that includes 2 weeks) so that hummingbirds can gain access to the feeder.  As to the temperature, it would have been obvious to place the feeder outside at a temperature when hummingbirds would be present (i.e., not unusually cool or hot temperatures).   
Moreover, the manner in which applicant has highlighted how each reference may be lacking a particular recitation of the claimed invention but does not address the combination of references evidences that the applicant does not properly consider the overall teachings of the references or how one skilled in the art would view the combination of references as a whole. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is noted that applicant argues that none of the cited prior art references teach use of a copper salt at a level below that which is naturally consumed by the animal, much less a hummingbird. In fact, none of the cited prior art references even reference the concentration of copper salt consumed by any animal through its natural diet. 

As to Remark 7, the applicant argues that there is no new matter.  Given the original claims and Example 1 in the present specification. No new matter has been found. 

As to Remark 8, the applicant invited the Examiner to contact the undersigned if it would prove helpful in resolving any issues. The Examiner appreciates the invitation but has not determined any patentable subject matter. However, the applicant is of course welcome to contact the Examiner and set up an interview if they feel such an interview would be helpful. 



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 


/PHILIP DUBOIS/
Examiner, Art Unit 1791

/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791